 

File No.

a

 

 

 

 

 

 

TARGET CORPORATION, TARGET
ENTERPRISE, INC., TARGET CORPORATE
SERVICES, INC., and TARGET FOOD, INC.

STATE OF NORTH CAROLINA 19 CNB ey angca
In The General Court’ of Justice
BUNCOMBE County DO District Court CX] Superior Court
Name of Plaintiff
MICHELLE GUERNSEY CIVIL SUMMONS
Address © Alias and Pluries Summons (Assess Fee)
COMPLAINT
City, State, Zip GS 1A-1, Rules 3 and 4
VERSUS Date Original Summons tssued
Name of Defendant(s)

 

Date(s) Subsequent Summons(as) issued

 

To Each Of The Defendant(s) Nained Below:

 

Name & Address of Defendant }
TARGET CORPORATION

c/o Registered Agent, CT Corporation System
160 Mine Lake Ct., Suite 200
Raleigh, NC 27615-6417

address, and

served.

Name & Address of Defendant 2

 

A Civil Action Has Been Commenced Against You!
You are notified to appear and answer the complaint of the plaintiff as follows:
1. Servea copy of your written answer to the complaint upon the plaintiff or plaintiff's attomey within thirty (30) days after you have
been served. You may serve your answer by delivering a copy to the Plaintiff or by mailing it to the plaintiff's last known
2. File the original of the written answer with the Clerk of Superior Court of the county named above.
3. File your written responses to the Plaintiff's Interrogatories, Request for Production of Documents within forty-five (45) days after

you have been served, and your written responses to the Plaintiff's Request for Admission within sixty (60) days after you have been

If you fail to answer the complaint, the plaintiff will apply to the Court for the relief demanded in the complaint.
J

ee

 

 

 

 

 

 

 

 

eae
Name and Address of Plaintiff's Attomey (If none, Address of Plaintiff) Date Issued Time wAtAM
MATTHEW J. MILLISOR (- 29-6 A {0:3 om
PINTO COATES KYRE & BOWERS, PLLC Sinn
3203 Brassfield Road Si a et |
Greensboro, NC 27410 Deputy CSC CD Assistantcsc CI cterk of Superior Count
Date of Endorsement Time C1 AM
[] ENDORSEMENT (ASSESS FEE) CPM
This summons was originally issued on the date Indicated Signature
above and returned not served. At the request of the plaintlff,
the time within which this Summons must be served !s
extended sixty (60) days.
Cd deputy csc Dl Assistantcsc C1) clerk of Superior Court

 

 

 

NOTE TO PARTIES: Many counties have MANDATORY ARBITRATION programs in which most cases where the amount in controversy is $15,000 or

    

less are heard by an arbitrator before a irial, The parties
sa, what procedure is to be followed. :
AQC-CV-100, Rev. 6/16
(Over)
© 2016 Adminisirative Office of the Courts

tabbies’

EXHIBIT.

AL

will be notified if this case is assigned for mandatory arbitration, and, if

 
 

Case 1:19-cv-00072-MOC-WCM Document 1-1 Filed 03/04/19 Page 1 of 7
 

a | RETURN OF SERVICE |

 

“~ aie es we > . .
I certify that this summons ’and a copy of the complaint were received and served as follows:

 

DEFENDANT 1

Date Served Time Served Name of Defendant
OAM CPM TARGET CORPORATION

 

 

 

 

By delivering to the defendant named above a copy of the summons and complaint.

DO By leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named above
with a person of suitable age and discretion then residing therein.

(J As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to the person
named below:

 

Name and address of person with whom copies left (if corporation give title of person copies left with)

 

© other manner of service (specify)

 

( Defendant WAS NOT served for the following reason.

 

DEFENDANT 2

Date Served Time Served Nome of Defendant
OAM OPM

 

 

 

 

D By delivering to the defendant named above a copy of the summons and complaint.

Cl By leaving a copy of the summons and complaint at the dwelling house or usual place of abode for the defendant named above
with a person of suitable age and discretion then residing therein.

(Cl As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to the person
named below:

 

Name and address of person with whom copies left (if corporation give title of person copies left with)

. 2 oe hay

 

CJ Other manner of service (specify)

 

[1] Defendant WAS NOT served for the following reason.

 

 

 

 

 

Service Fee Paid Signature of Deputy Sheriff Making Retum

$ «joanne it mt Ty te rr eternal AAAS NOES
| Date Received Name of Sheriff (Type of Print)

Date of Retum County of Sheriff

 

 

 

AOC-CV-100, Rev, 6/16
© 2016 Adminisirative Office of ihe Courts

Case 1:19-cv-00072-MOC-WCM Document 1-1 Filed 03/04/19 Page 2 of 7

 
|
STATE OF NORTH CAROLINA IN THE GENERAL COURT OF JUSTICE

FILED SUPERIOR COURT DIVISION
BUNCOMBE COUNTY 19 cysgcy 00368
. g s .
MICHELLE GUERNSEY Ble JN 28 A I 00
, Plaintiff, . BUNCOMBE C&X, C.S.C.
mY A+
Vv. '
" ) COMPLAINT
TARGET CORPORATION, ) (Jury Trial Demanded)
TARGET ENTERPRISE, INC. )
TARGET CORPORATE SERVICES, _—+)
INC., and TARGET FOOD, INC. )
)
Defendant.

NOW COMES Plaintiff, Michelle Guernsey, by and through the undersigned counsel,
and hereby complains of the above-named Defendants and says as follows:
PARTIES

1. Plaintiff Michelle Guernsey is and at all times relevant to this matter has been a

” _ competent adult citizen and resident of Buncombe County, North Carolina. —

2. Upon information and belief, Defendant Target Corporation is a foreign
corporation with its principal place of business in Minnesota and which is registered to do
business in and actively doing business in North Carolina.

3. Upon information and belief, Defendant Target Enterprise, Inc. is a foreign
corporation with its principal place of busiriess in Minnesota and which is registered to do
business in and actively doing business in North Carolina.

4. Upon information and belief, Defendant Target Corporate Services, Inc. is a
foreign corporation with its principal place of business in Minnesota and which is registered to
do business in and actively doing business in North Carolina.

5. Upon information and belief, Target Food, Inc. is a foreign corporation with its

Case 1:19-cv-00072-MOC-WCM Document 1-1 Filed 03/04/19 Page 3 of 7
| principal place of business in Minnesota and which is registered to do business in and actively
doing business in North Carolina.

6. Upon information and belief, Defendants Target Corporation, Target Enterprise
Inc., Target Corporate Services, Inc., and Target Food, Inc. are, and at all times relevant have
been, associated companies with common ownership, officers, and/or directors, all of whom

“operate a business generally known as “Target.” Accordingly, Plaintiff shall refer to Defendants
collectively as “Target.”

7. This Court has jurisdiction over the parties and the subject matter of this action,
and venue is proper in this Court.

FACTS

8. Upon information and belief, Target owns and operates a big-box style retail store
located at 15 Mckenna Road, Arden, North Carolina (“Target Store”).

9, On or about April 1, 2016, Plaintiff was out shopping with her husband when they
arrived at the Target Store. Once Plaintiff and her husband were parked, they got out of their car
and walked into the store, Plaintiff immediately headed towards the bathroom located near the
front of the store.

10. As soonas Plaintiff entered the bathroom, her foot slid on the wet floor, causing
her to fall and sustain serious and painful injuries.

lt. | Upon information and belief, Having created the defective condition, Target was
on actual notice of the condition and failed to provide any warning of the dangerous condition.

12. There were no signs, notices, wamings, or any other similar indication that the
bathroom floor was wet or slippery in any way.

13. Upon information and belief, Target failed to conduct routine checks in

Case 1:19-cv-00072-MOC-WCM Document 1-1 Filed 03/04/19 Page 4 of 7
accordance with its internal procedure to ensure that the bathroom floor was safe for customers.

14. Plaintiff did not notice anything visibly wrong with the bathroom floor that would
have indicated to her that it was unsafe to walk or stand on.

15. Atall times relevant hereto, Plaintiff conducted herself in a safe and reasonable
manner.

16. There was no reason or justification for Target to cause the above-referenced
incident other than its own negligence.

CAUSE OF ACTION — NEGLIGENCE

 

17. Plaintiff realleges and incorporates the previous paragraphs of this Complaint.

18. Plaintiff was lawfully at the Target Store at the time of the incident.

19. Target had a duty to ensure that reasonable measures were taken to avoid injury to
persons at the Target Store caused by dangerous conditions which Target was aware or should
_ have been aware upon a reasonable inspection of the property.

20. Target was negligent in the way it allowed the bathroom floor to fall into a
slippery and dangerous state and cause dangerous conditions for Target Store customers.

21.- Upon information and belief, Target failed to supervise and/or monitor the
condition of the bathroom floor at the Target Store in that the bathroom floor did not undergo
sufficient regular cleaning, upkeep, or maintenance.

22. Upon information and belief, Target failed to see that the bathroom floor was wet,
slippery, and unsafe for customers.

23.  Uponinformation and belief, Target failed to inspect its bathroom floor for
potential hazards that were likely to cause injury to its customers.

24. Target should have reasonably foreseen that the conditions at the Target Store

Case 1:19-cv-00072-MOC-WCM Document 1-1 Filed 03/04/19 Page 5 of 7
were such that its lawful visitors were likely to be exposed to injury by the poor conditions
present. :

25. The negligence of Target was the proximate cause of the damages to Plaintiff.

26.  IfTarget had exercised reasonable care and adopted reasonable practices for
supervising and maintaining its bathroom floor, Plaintiff would not have sustained the serious
amd painful injuries that she did.

27.  Asadirect, foreseeable, and proximate result of Target’s negligence, Plaintiff
suffered damages, including medical expenses, pain and suffering, and other damages to be
proven at the trial of this matter.

28. Asadirect and proximate result of Target’s negligence, Plaintiff has incurred
damages in an amount in excess of $25,000.

WHEREFORE, Plaintiff prays the Court orders as follows:

1. That Plaintiff have and recover damages against Defendants, jointly and severally, in

an amount in excess of $25,000, to be proven at trial.

2. That Plaintiff shall recover all such costs, interest, and attorney’s fees as are permitted

by law;

3. That Plaintiff have a trial by jury on all issues so triable; and

4. That Plaintiff have all such other and further relief as may be just and proper, in the

discretion of this Honorable Court.

Case 1:19-cv-00072-MOC-WCM Document 1-1 Filed 03/04/19 Page 6 of 7
th
day of January, 2019.

This the 45

PINTO COATES KYRE & BOWERS, PLLC

Meter. Mee.

Jon Ward

N.C. State Bar #37122
Matthew J. Millisor

N.C. State Bar # 50881
3203 Brassfield Road
Greensboro, NC 27410
Telephone: (336)282-8848
Facsimile: (336)282-8409
jward@pckb-law.com
mmillisor@pckb-law.com
Attorneys for Plaintiff

Case 1:19-cv-00072-MOC-WCM Document 1-1 Filed 03/04/19 Page 7 of 7
